Case 1:20-cv-02516-RBJ-KMT Document 13 Filed 11/16/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge R. Brooke Jackson

  Civil Action No. 1:20-cv-02516-RBJ-KMT

  KHALFAN KHARMIS MOHAMED,

         Plaintiff,
  v.

  JONES,
  HUDDLESTON,
  OSAGIE,
  BRUSH,
  ESPINOZA,
  MILLER,
  MURTON and
  ARMIHO,

         Defendants.


                ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE


         Pursuant to 28 U.S.C. § 636(b)(1)(A) through (C) and Fed.R.Civ.P. 72(a) and (b), and

  D.C.COLO.LCivR 72.1C, United States Magistrate Judge Kathleen M. Tafoya is designated to

  conduct proceedings in this civil action as follows:

         (x) Convene a scheduling conference under Fed. R. Civ. P. 16(b) and enter a
              scheduling order meeting the requirements of D.C.COLO.LCivR 16.2.

         (x) Conduct such status conferences and issue such orders necessary for
              compliance with the scheduling order, including amendments or
              modifications of the scheduling order upon a showing of good cause.

         (x) Hear and determine pretrial matters, including discovery and other
             non-dispositive motions.

         (x) Conduct hearings, including evidentiary hearings, and submit proposed
              findings of fact and recommendations for rulings on dispositive motions.

         ( ) Alternative Dispute Resolution Authority: Court Sponsored alternative
             dispute resolution is governed by D.C.COLOCivR 16.6. On the
Case 1:20-cv-02516-RBJ-KMT Document 13 Filed 11/16/20 USDC Colorado Page 2 of 2




            recommendation or informal request of the magistrate judge, or on the
            request of the parties by motion, the Court may direct the parties to
            engage in an early neutral evaluation, a settlement conference, or another
            alternative dispute resolution proceeding.

         ( ) Conduct a pretrial conference and enter a pretrial order.

         IT IS ORDERED that this civil action is referred to the named magistrate judge to

  proceed according to the designations marked (X) above.

         DATED this 16th day of November, 2020.

                                                       BY THE COURT:




                                                       ___________________________________
                                                       R. Brooke Jackson
                                                       United States District Judge
